Exhibit 10.5

[Semtech logo]

FORM OF

LONG-TERM STOCK INCENTIVE PLAN

OPTION AWARD CERTIFICATE

(NON-EMPLOYEE DIRECTORS)

THIS AWARD is made this [Date] by Semtech Corporation, a Delaware Corporation
(the “Company”), to [Legal Name] (the “Optionee”).

R E C I T A L S

A. The Company has established the Company’s Long-Term Stock Incentive Plan (the
“Plan”) in order to provide members of the Board of Directors (The “Board”) of
the Company with an opportunity to acquire shares of the Company’s common stock
(“Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Company and its stockholders to grant the option described in this Award
Certificate to the Optionee as an inducement to remain in the service of the
Company, and as an incentive for promoting efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. The terms used in this Award Certificate shall
have the meanings given to such terms in the Plan. The Plan is hereby
incorporated in and made a part of this Award Certificate as if fully set forth
herein.

2. Grant of Option. Pursuant to the Plan, the Company hereby grants to the
Optionee as of the date hereof the option to purchase all or any part of an
aggregate of [Amount] shares of Stock (the “Option”), subject to adjustment in
accordance with Section 3(d) of the Plan. The Option is not intended to qualify
as an incentive stock option under the Internal Revenue Code of 1986, as
amended.

3. Option Price. The price to be paid for Stock upon exercise of the Option or
any part thereof shall be [Market Price] per share (the “Exercise Price”), which
equals the last trading price (in regular trading) of a share of Stock on the
Nasdaq stock market on the date of grant of the Award or if the Stock is not
traded on such date, the closing market price on the next succeeding business
day (next day on which such Stock is traded).

4. Right to Exercise. Subject to the conditions set forth in this Award
Certificate and the Plan, the right to exercise the Option shall accrue as
follows, with no portion of the right to exercise accruing on any other date
(e.g. no pro-ration) except as specifically set forth in this Award Certificate
or the Plan.

[Vesting is generally in equal annual installments over three or four years,
beginning on the first anniversary of the grant date.]



--------------------------------------------------------------------------------

5. Early Termination of Service. Notwithstanding any other provision of this
Award Certificate, including Section 8, Section 9, or Section 10 hereof, no
portion of the Option may be exercised for six months after the date of the
award.

6. Securities Law Requirements. No part of the Option shall be exercised if
counsel to the Company determines that any applicable registration requirement
under the Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable requirement of Federal or State law has not been met.

7. Term of Option. The Option shall terminate in any event on the earliest of
(a) the [day before 6 year anniversary of grant] at 11:59 PM, (b) the expiration
of the period described in Section 8 below, or (c) the expiration of the period
described in Section 9 below.

8. Exercise Following Cessation of Service. If the Optionee’s service with the
Company terminates for any reason, or no reason, whether voluntarily or
involuntarily, with or without cause, other than death, disability or board
retirement (as defined below), any portion of the Option granted hereunder held
by such person which is not then exercisable shall terminate and any portion of
the Option which is then exercisable may be exercised within ninety
(90) consecutive days after the date of such cessation or until the expiration
of the stated term of the Option, whichever period is shorter.

9. Exercise Following Death, Disability or Board Retirement. If the Optionee’s
service with the Company ceases by reason of the Optionee’s death, disability or
board retirement (as defined below), the right to exercise the Option shall
immediately accrue in full and the Option shall, subject to Section 5 above, be
exercisable for three (3) years after the date of cessation or until the
expiration of the stated term of the Option, whichever period is shorter.

For purposes hereof, “board retirement” means termination of an Optionee’s
services as a member of the Board (a) after ten (10) years of service as a
Director or, (b) after five (5) years of service as a Director if the Director
is sixty-five (65) years of age at the time of termination.

If the Optionee dies or suffers a disability within the three-year period
following board retirement, the Option shall remain fully exercisable for three
(3) years after the death or disability or until the expiration of the stated
term of the Option, whichever period is shorter. In case of death, the exercise
may be made by the Optionee’s designated beneficiary or, if no such beneficiary
has been designated, by the Optionee’s estate or by the person or persons who
acquire the right to exercise it by bequest or inheritance provided that such
person consents in writing to abide by and be subject to the terms of the Plan
and this Award Certificate and such writing is delivered to the President or
Chairman of the Company.

10. Exercise Following Change of Control. Notwithstanding any other provision to
the contrary contained herein, subject to the provisions of Section 3(d) of the
Plan, in the event of a Change in Control (as defined below), any outstanding
Options shall automatically become fully vested and exercisable as of the date
of the Change in Control, whether or not then exercisable, without any further
action on the part of the Board, the stockholders or any committee established
by the Board to administer the Plan. For purposes hereof, a “Change in Control”
shall mean (i) a merger or consolidation in which the stockholders of the
Company immediately prior to such merger or consolidation do not hold,
immediately after such merger or consolidation, more than 50% of the combined
voting power of the surviving or acquiring entity

 

- 2 -



--------------------------------------------------------------------------------

(or parent corporation thereof), or (ii) the sale of substantially all of the
assets of the Company or assets representing over 50% of the operating revenues
of the Company, or (iii) any person shall become the beneficial owner of over
50% of the Company’s outstanding Stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally, or
become a controlling person as defined in Rule 405 promulgated under the
Securities Act.

11. Nontransferability. The Option shall be exercisable during the Optionee’s
lifetime only by the Optionee and shall be nontransferable, except that the
Optionee may transfer all or any part of the Option by will or by the laws of
descent and distribution or by transfer not for value to a family trust
established by the Director for the benefit of his or her family members,
provided that the Director is a trustee of such trust and such trust remains
revocable by the Director for his or her life. Except as otherwise provided
herein, any attempted alienation, assignment, pledge, hypothecation, attachment,
execution or similar process, whether voluntary or involuntary, with respect to
all or any part of the Option or any right thereunder, shall be null and void
and, at the Company’s option, shall cause all of the Optionee’s rights under
this Award Certificate to terminate.

12. Effect of Exercise. Upon exercise of all or any part of the Option, the
number of shares of Stock subject to option under this Award Certificate shall
be reduced by the number of shares with respect to which such exercise is made.

13. Exercise of Option. The Option may be exercised by delivering to the Company
(a) a written notice of exercise in substantially the form prescribed from time
to time by the Plan Administrator and (b) full payment of the Exercise Price of
each share of Stock purchased under the Option. Such notice shall specify the
number of shares of Stock with respect to which the Option is exercised and
shall be signed by the person exercising the Option. If the Option is exercised
by a person other than the Optionee, such notice shall be accompanied by proof,
satisfactory to the Company, of such person’s right to exercise the Option. The
purchase price shall be payable (a) in U.S. dollars in cash (by check), (b) by
delivery of shares of stock registered in the name of the Optionee having a fair
market value at the time of exercise equal to the amount of the purchase price,
(c) any combination of the payment of cash and the delivery of stock, or (d) as
otherwise approved by the Plan Administrator in its sole and absolute
discretion.

14. Withholding Taxes. The Company may require the Optionee to deliver payment
of any withholding taxes (in addition to the purchase price) with respect to the
difference between the purchase price and the fair market value of the Stock
acquired upon exercise.

15. Issuance of Shares. Subject to the foregoing conditions, the Company, as
soon as reasonably practicable after receipt of a proper notice of exercise and
without transfer or issue tax or other incidental expense to the person
exercising the Option, shall deliver to such person at the principal office of
the Company, or such other location as may be acceptable to the Company and such
person, one or more certificates for the shares of Stock with respect to which
the Option is exercised. Such shares shall be fully paid and nonassessable and
shall be issued in the name of such person. However, at the request of the
Optionee, such shares may be issued in the names of the Optionee and his or her
spouse as (a) joint tenants with right of survivorship, (b) community property,
or (c) tenants in common without right of survivorship.

 

- 3 -



--------------------------------------------------------------------------------

16. Rights as a Stockholder. Neither the Optionee nor any other person entitled
to exercise the Option shall have any rights as a stockholder of the Company
with respect to the stock subject to the Option until a certificate for such
shares has been issued to him or her upon exercise of the Option.

17. Notices. Any notice to the Company contemplated by this Award Certificate
shall be addressed to it in care of its President; and any notice to the
Optionee shall be addressed to him or her at the address on file with the
Company on the date hereof or at such other address as he or she may hereafter
designate in writing.

18. Interpretation. The interpretation, construction, performance and
enforcement of this Award Certificate and of the Plan shall lie within the sole
discretion of the Plan Administrator, and the Plan Administrator’s
determinations shall be conclusive and binding on all interested persons.

19. Choice of Law. This Award Certificate shall be governed by and construed in
accordance with the internal substantive laws (not the law of choice of laws) of
the State of California.

 

SEMTECH CORPORATION,

a Delaware corporation

By  

 

  [an authorized officer]     Form: Dec 2002   [rev 2006—6 year term]   [rev Jun
2007—unilateral]

 

- 4 -